Citation Nr: 1816920	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-08 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1992 to February 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran provided testimony before the Board in July 2012.  A transcript of the hearing has been associated with the record.  

The Veteran initially submitted a claim for service connection for PTSD with depression.  However, the evidence of record also indicates the Veteran has been diagnosed with other acquired psychiatric disorders.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has amended the issue on the title page.

In May 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2017 and October 2017, additional pertinent medical evidence was added to the Veteran's claims file.  This evidence includes VA treatment records from the Saginaw VA Medical Center that include a positive mental health screening for depression.  This evidence, which pertains to the issue on appeal, was obtained by VA after the issuance of the most recent supplemental statement of the case dated in September 2014.  In November 2017, the Board sent the Veteran a letter to clarify whether she wanted to waive AOJ consideration of the newly submitted evidence.  The Veteran did not respond to the letter and a waiver of consideration by the AOJ is not of record.  Under 38 C.F.R. § 20.1304(c) (2017), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  For this reason, the Board is remanding this case to for AOJ review of the additional evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issue of on appeal in light of all additional evidence added to the record.  

2.  If the benefit sought on appeal is denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

